United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1742
                       ___________________________

                                John L. Williams

                      lllllllllllllllllllllPlaintiff - Appellant

                Edward H. Pennington, Jr.; Anthony L. Nevels

                            lllllllllllllllllllllPlaintiffs

                                          v.

  Jackie Robinson, JCDC Manager; Ken Conlee, JCDC Director; Gary Morrow,
JCDC Mailroom Supervisor; Baldree, Lieutenant; Bowden, JCDC Mailroom Employee

                           lllllllllllllllllllllDefendants

                              MO Jackson County

                      lllllllllllllllllllllDefendant - Appellee

Paul Smith, Sergeant; County Executive Mike Sanders, Jackson County Executive

                           lllllllllllllllllllllDefendants
                                   ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                           Submitted: April 12, 2019
                             Filed: May 14, 2019
                                [Unpublished]
                                ____________
Before SHEPHERD, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

        John Williams, an inmate formerly confined in the Jackson County Detention
Center in Kansas City, Missouri, appeals the adverse judgment entered by the district
court1 following a jury trial in his 42 U.S.C. § 1983 action challenging the prison’s
mail policy. Having carefully reviewed the parties’ arguments on appeal, we find no
basis for reversal. We conclude that the district court did not abuse its discretion by
submitting the issues to the jury, see PFS Distrib. Co. v. Raduechel, 574 F.3d 580,
596 (8th Cir. 2009) (jury instructions are reviewed for abuse of discretion);
Henderson v. Terhune, 379 F.3d 709, 712 (9th Cir. 2004) (whether regulation
impermissibly restricts First Amendment rights under Turner v. Safley, 482 U.S. 78
(1987) is mixed question of law and fact; legitimacy of asserted penological interest
is a finding of fact); or by admitting evidence of Williams’s prior convictions, see
United States v. Has No Horse, 11 F.3d 104, 106 (8th Cir. 1993) (admissibility of
evidence is reviewed for abuse of discretion). We further conclude that Williams
failed to preserve his sufficiency-of-the-evidence argument at trial, see Unitherm
Food Sys. v. Swift-Eckrich, Inc., 546 U.S. 394, 400-01 (2006) (in absence of
post-verdict motion under Fed. R. Civ. P. 50(b), appellate court lacks power to direct
district court to enter judgment contrary to that permitted to stand); and we reject his
argument that Jackson County presented inconsistent arguments about its mail policy.
Accordingly, the judgment is affirmed, see 8th Cir. R. 47B, and the pending motion
is denied.
                          ______________________________




      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-